Citation Nr: 1749566	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1964 to June 1968, to include service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart, among other decorations.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  
 
In December 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In an October 2012 statement the Veteran raised the issue of service connection for colon cancer, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In his February 2014 substantive appeal the Veteran raised the issues of tumors, sleep apnea, drowsiness, loss of sensation, tingling, numbness, shortness of breath, and eye sight.  A February 2014 deferred rating decision acknowledges receipt of the Veteran's claims.  However, the claims file is absent evidence that development for these claims was completed.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he asserts was caused by in-service trauma.  Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In a June 2009 statement the Veteran described his stressor incident; that while on a reconnaissance mission in Vietnam the vehicle he was travelling in struck a land mine. As a result of the accident he reported he was placed on a medical profile and awarded the Purple Heart.  During his December 2016 Board hearing the Veteran testified that he served in the artillery and that he experiences flashbacks and nightmares due to his Vietnam service.  Service records establish that the Veteran served in the Republic of Vietnam and was awarded a Purple Heart.  His lay testimony alone generally is sufficient to establish the occurrence of the claimed combat related in-service stressor.  Thus, the remaining question is whether he has a current PTSD diagnosis related to his military combat stressor.

During a June 2010 VA examination the Veteran reported he was injured by a land mine in service and sustained shrapnel, a concussion, and hearing loss.  The examiner reported that the Veteran does meet the DSM-IV stressor criteria for PTSD based on his combat experience.  He reported, however, that there was no objective evidence of functional impairment occupationally or socially based on a mental disorder and failed to diagnose PTSD due to the infrequent and low severity of symptoms and no evidence of impairment in functioning.  The examiner opined that although the Veteran reported symptoms of specific phobia, these symptoms do not warrant a DSM-IV diagnosis as his symptoms did not markedly interfere with his usual routines or social, job, or personal functioning.  

In a February 2017 disability benefits questionnaire the Veteran's private treatment provider diagnosed PTSD using the DSM-IV criteria.  She reported the Veteran's claimed stressor; that while riding in a vehicle in Vietnam he struck a landmine and was thrown from the vehicle.

The evidence of record contains conflicting medical evidence pertaining to whether the Veteran's symptoms meet the complete diagnostic criteria for PTSD.  In weighing opinions, the Board has the authority to consider the weight and probative value of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the U.S. Court of Appeals for Veterans Claims (Court) has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Although the VA examiner who evaluated the Veteran did not diagnose him with PTSD, the private treatment provider indicated that he did meet the complete DSM criteria for PTSD.  The VA examiner and private treatment provider discussed the Veteran's medical history and evaluated the Veteran using the complete DSM criteria.  The VA examiner failed to diagnose PTSD due to the infrequent and low severity of symptoms and no evidence of impairment in functioning.  However, he did opine that the Veteran's PTSD stressor is related to service, his combat experience.  Thus, the Board finds the medical evidence, supported with reasoned medical explanations, equally probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran has a current PTSD diagnosis.  38 C.F.R. § 3.102.  The Board further notes there may be no conflict in the evidence as the examinations were performed almost 7 years apart and the more recent diagnosis may simply reflect a worsening in functioning.  In any event, the evidence of record establishes a diagnosis of PTSD during the appeal period.

In summary, the record documents a diagnosis of PTSD based on the DSM criteria, and an in-service combat stressor.  38 C.F.R. § 3.304(f).  Based on the foregoing, the Board finds that the probative, competent evidence supports the finding that the Veteran's PTSD is related to active duty service.  Therefore, service connection for PTSD is warranted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran asserts that his service-connected hearing loss is more severe than the assigned noncompensable disability rating.  During the December 2016 Board hearing the Veteran testified that his hearing has worsened since his last VA examination in December 2011.  Specifically, he testified that he started wearing hearing aids four years ago after an audiological examination during his normal VA treatment.  
 
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based on the Veteran's testimony the Board finds that a remand for a new VA examination is warranted to determine the current severity of his service-connected hearing loss.
 
The Board finds that the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the TDIU issue on appeal.

The Veteran recently submitted audiological test result from Hearing Plus Audiology.  While speech recognition scores were recorded, it is unclear if testing was performed using the Maryland CNC word list as required by VA.  38 C.F.R. § 4.85(a) (2016).  On remand, this facility should be contacted for additional information.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to an increased rating for service-connected hearing loss.  All identified VA records should be added to the claims file, to specifically include relevant records from the Gainesville VA Medical Center (VAMC) since August 2012.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  With the Veteran's assistance as necessary, contact Hearing Plus Audiology and request speech discrimination scores for the Veteran as well as information as to which word list was used for this testing.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

4.  After the above development has been completed, and any other development deemed necessary, the claim for entitlement to an increased rating for service-connected hearing loss and entitlement to a TDIU, must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


